DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 21 April 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 8-10, 13-15, and 17-20 have been amended.
Claims 2-3, 7, 11-12, and 16 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 101 rejection of claims 7-9, 16-18, and 20, upon further reconsideration of generating the mortality model using a neural net trained with historical sensor data and historical mortality data (claims 7, 16, 20) and further training the neural net trained with the received first sensor data and the received second sensor data (claim 20), the Examiner has determined that these claims present a practical application, and the rejection has been withdrawn.  
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-6, 10-15, and 19 have been considered but they are not persuasive.
Applicant argues the claims are eligible under Step 2A because “these limitations recite a process of receiving separate data from separate sensors strategically and intentionally placed at particular locations with different containers.  The received sensor data is used to determine mortality data for a particular item.  The determined mortality data is then used to generate a disposition recommendation for the item.  These limitations cannot be reasonably performed in the human mind and characterized as ‘organizing human activity’ as alleged in the Office Action. Recognized organizing human activities include fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, and so forth.  The claims go beyond ‘certain methods of organizing human activity’ as alleged in the Office Action and recite additional, technical steps of a particular process that utilizes specific sensor data indicating environmental conditions from specific containers during transit of an item” (Remarks pg. 8-9).  Examiner disagrees. First, the limitations of determining mortality data based on the received first / second sensor data, and generating a disposition recommendation are methods of organizing human activities.  For instance, the claims are similar to a shipper evaluating obtained characteristics of a transported item and its environment and then determining what to do based on the results. Other than reciting generic computer components, such as a processor and computer readable medium / processor / computer storage device and computer, nothing in these claim limitations preclude the steps from practically being performed by a person / people. These determining mortality data and generating a disposition recommendation limitations represent the organizing human activity subgroupings of mitigating risk, managing personal behavior, and following rules or instructions.  Second, these same limitations of determining mortality data… and generating a disposition recommendation are also mental processes. Other than reciting a processor and computer readable medium / processor / computer storage device and computer, nothing in the claim elements preclude the steps from practically being performed in the mind, or in the mind with the assistance of pen and paper (e.g. a person evaluates collected environmental data to determine the mortality of an item and then judges how to disposition the item). Third, the steps regarding the sensors, their placement, and receiving data are recognized as additional elements analyzed in Step 2A Prong two and Step 2B.  Since the claims recite limitations that represent organizing human activities and/or mental processes, an abstract idea is recited in the claims. This argument is not persuasive.
Applicant argues that the claims are eligible in view of Enfish, “Like the claims at issue in Enfish, the present claims recite a particular series of steps that culminate in a specific improvement to the way a computer operates.  In this case, the particular series of steps include receiving sensor data from a first sensor within a first container, receiving sensor data from a second sensor within a second container that is within the first container but the first sensor is external of the second container, determining mortality data based on the specific sensor data received, and generating a disposition recommendation” (Remarks pg. 9).  Examiner disagrees. First, note that the court cited that the claims in Enfish were contained to the plain focus on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity (see Enfish, LLC v. Microsoft Corp.). This is in contrast to the Applicant’s claims in which a computer is used as a tool to determine mortality data for an item and generate a disposition recommendation for the item, i.e. an ‘other task’ for which a computer is used, per Enfish.  Second, since the claims are more directed towards improving a business process in association with a computer, rather than improving computers, the claims do not present significantly more than an abstract idea and the claims are not eligible.  Third, the sensors as argued do not improve the computer itself either, since the sensors are merely performing high level extra-solution data gathering steps for the determining / generating in which the computer is being used as a tool.  Hence, the claims do not share the same elements that improved a computer itself as Enfish.  This argument is not persuasive.
Applicant argues the claims are eligible based on “the importance of the recited arrangement of sensors.  For example, paragraph [0027] recites a ‘nested arrangement of containers having sensor sets, within another container having a sensor set’ and that the ‘sensor sets may be configured and positioned to sense conditions experienced by a particular portion of an item or container’.  Specification, para. [0027]. As another example, paragraph [0018] notes that ‘[s]ensors in each container can monitor the exposure of the items within the container to various conditions’ while ‘sensors in the different transport vehicles may monitor the exposure of containers to various conditions’.  Specification, para. [0018].  This arrangement of sensors enables the sensors to ‘share data collected throughout the supply chain, using a blockchain, in order to increase the confidence in the integrity of the data.’ Specification, para. [0017]. Accordingly, the first and second sensors are arranged in a particular configuration for a particular purpose, i.e. to share data from different containers throughout the supply chain. Claim 1 does not merely recite a ‘general means of gathering data for subsequent determining steps’ as alleged in the Office Action” (Remarks pg. 9-10). Examiner disagrees. The sensors in the limitations of receiving, from a first sensor within a first container, first sensor data for environmental conditions experienced by a plurality of items during transit in a first container; receiving, from a second sensor within a second container, second sensor data for the environmental conditions experienced by the plurality of items during transit in the second container, wherein the second container is within the first container and the first sensor is external of the second container are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. Note that the spatial positioning of the containers and sensors (e.g. second container is within a first container, first sensor within a first container, second sensor within a second container, first sensor external of second container) only further limits the extra-solution receiving steps, and these additional limitations do not improve the functioning of a computer / technical field, do not apply the use of the judicial exception by a particular machine, do not effect a transformation to a different state or thing, and do not apply the judicial exception in a meaningful way.  Note that contrary to the Applicant’s argument of the importance of the arrangement of the sensors, the Applicant’s specification ¶[0025] recites “A transport container 302 has a sensor set 304a, which may be located inside of container 302, outside of container 302, or a combination.  Sensor set 304a is shown in detail, as containing sensors 306a, 306b, and 306c. Although sensors 306a-306c are illustrated as being located together, it should be understood that any feasible arrangement may be used”, noting by the Applicant that the positioning of sensors in/on containers to gather data for the subsequent determining and generating steps is not particular to their function of receiving data.  Hence, these limitations as claimed with the sensor positioning with respect to the containers still amounts only to extra-solution features including data gathering.  This argument is not persuasive.
Applicant argues the claims are eligible under Step 2B because “When the individual claim limitations are viewed as an ordered combination, claim 1 recites a particular series of steps, including receiving sensor data from a first sensor within a first container and receiving sensor data from a second sensor within a second container that is within the first container but the first sensor is external of the second container, then using this received data to determine mortality data based on the specific sensor data received and ultimately generate a disposition recommendation. Claim 1 therefore provides a specific improvement to the way a computer operates as well as applies the alleged judicial exception to a specific implementation, rather than just using a computer to perform an abstract idea” (Remarks pg. 10-11).  Examiner disagrees. The combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers (e.g. processor / computer-readable medium / computer storage device) / general computer components (e.g. first and second sensors), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement. Note that Applicant’s specification ¶[0025] states that any physical arrangement for the sensors can be used, illustrating that the arrangement of sensors in the extra-solution data gathering is generic and not-particular; and ¶[0025], ¶[0027] discuss the sensor arrangements and nested arrangement of containers having sensor sets within another container having a sensor set at such a high level of detail that these additional elements are sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Next, the arrangement of the elements and limitations does not improve operation of sensors themselves or improve a computer itself. Hence, the ordered combination does not provide significantly more.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-20, these have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  However, please note the following:
Applicant argues that “Jones does not teach, expressly or inherently, sensors distributed throughout different levels of containers during transit of an item, such as ‘a first sensor within a first container, a second sensor within a second container” and “the first sensor is external of the second container” (Remarks pg. 12).  Examiner disagrees.  Note that Jones ¶[0073] states that multiple sensors can be placed within a cargo storage (i.e. in a container), or in the vicinity of cargo storage 1mm to 25 meters away (i.e. external of a container); and ¶[0071] details storage containers include both cargo transporters (e.g. truck, ship plane) and/or cargo containers (e.g. refrigerated containers, reefers).  Note that interpreting cargo transporters as containers aligns with the Applicant’s specification ¶[0027] which details that containers may variously represent any of a tote, rail car, truck trailer, shipping container.  Hence, Jones teaches a first sensor within a first container, a second sensor within a second container, and the first sensor is external of the second container.  This argument is not persuasive.
Applicant argues that “Therefore, Jones does not teach, expressly or inherently, to ‘receive from a first sensor within a first container, first sensor data for environmental conditions experienced by a plurality of items during transit in a first container’” (Remarks pg. 12). Examiner disagrees. Jones ¶[0055], ¶[0068-69], ¶[0093] details receiving sensor data of a shipment of items during transit, and ¶[0071-73], ¶[0087] details the sensors can be placed in / in the vicinity of the cargo containers / cargo transporter (noting the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container) / cargo space of the transported items.  Since Jones teaches placing a sensor in a cargo transporter (first container) that collects environmental sensor data for the shipment of items, Jones teaches this limitation.  This argument is not persuasive.

Priority
This application 16/507,579 filed on 10 July 2019 claims priority from US provisional application 62/714,323 filed on 3 August 2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 21 October 2019, and 10 July 2019 have been acknowledged by the Office.

Claim Objections
Claims 5-6, 14-15, and 20 are objected to because of the following informalities.  Appropriate correction is required.
Claims 5 and 6:
Claims 5 and 6 include the limitation “wherein determining mortality data for a component of the item…”, however claim 1 which these claims depend on only includes the limitation “determine mortality data for an item…” without reciting the ‘for a component’ portion of this wherein limitation.  Since this language does not match, the Office recommends matching the language when referencing a previous limitation to preclude any interpretation of indefiniteness.
Claims 14 and 15:
Claims 14 and 15 include the limitation “wherein determining mortality data for a component of the item…”, however claim 10 which these claims depend on only includes the limitation “determining mortality data for an item…” without reciting the ‘for a component’ portion of this wherein limitation.  Since this language does not match, the Office recommends matching the language when referencing a previous limitation to preclude any interpretation of indefiniteness.
Claim 20:
Claim 20 includes the limitation “wherein determining mortality data for a component of the item…”, however claim 19 which this claim depends on only includes the limitation “determining mortality data for an item…” without reciting the ‘for a component’ portion of this wherein limitation.  Since this language does not match, the Office recommends matching the language when referencing a previous limitation to preclude any interpretation of indefiniteness.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-15, and 19:

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-6 recite a system; claims 10-15 recite a method; and claim 19 recites a computer storage device.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.	
Step 2A – Prong One:
Claims 1-6, 10-15, and 19 recite an abstract idea. Independent claim(s) 1, 10, and 19 recite: based at least on the received first sensor data and the received second sensor data, determine mortality data for an item in the plurality of items; and based at least on the determined mortality data for the item in the plurality of items and disposition rules, generate a disposition recommendation for the item in the plurality of items. The claim(s) as a whole recite methods of organizing human activities and mental processes.
First, the limitations of based at least on the received first sensor data and the received second sensor data, determine mortality data for an item in the plurality of items; and based at least on the determined mortality data for the item in the plurality of items and disposition rules, generate a disposition recommendation for the item in the plurality of items are methods of organizing human activities.  For instance, the claims are similar to a shipper evaluating characteristics of a transported item and its environment and then determining what to do based on the results. Other than reciting generic computer components, such as a processor and computer readable medium / processor / computer storage device and computer, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the subgroupings of mitigating risk, managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of determining mortality data… and generating a disposition recommendation as drafted is/are a process that, under its/their broadest reasonable interpretation, cover performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a processor and computer readable medium / processor / computer storage device and computer, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, determining in the context of this claim encompasses a user manually evaluating sensor data and judging mortality data for an item; and generating in the context of this claim encompasses a user evaluating mortality data and disposition rules and judging a disposition recommendation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. claim 1: processor and computer readable medium; claim 10: processor; claim 19: computer storage device and computer) does not take the claims out of methods of the organizing human activities grouping or the mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 10 / 19 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities or mental processes in a computer environment.  The claimed computer components (i.e. claim 1: processor and computer readable medium; claim 10: processor; claim 19: computer storage device and computer) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process (i.e. determining item mortality from data and generating a disposition decision).  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its steps of receiving, from a first sensor within a first container, first sensor data for environmental conditions experienced by a plurality of items during transit in a first container; receiving, from a second sensor within a second container, second sensor data for the environmental conditions experienced by the plurality of items during transit in the second container, wherein the second container is within the first container and the first sensor is external of the second container are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor / computer / first sensor / second sensor (generic computer, general computer component) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process. Note that the spatial positioning of the containers and sensors (e.g. second container is within a first container, first sensor within a first container, second sensor within a second container, first sensor external of second container) is extra-solution, and only further limits the extra-solution receiving steps, and does not improve the functioning of a computer / technical field, does not apply the use of the judicial exception by a particular machine, does not effect a transformation to a different state or thing, and does not apply the judicial exception in a meaningful way.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, in claim 19, the additional element of the blockchain and its step of receiving, from a blockchain, first sensor data for environmental conditions experienced by a plurality of items during transit is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Blockchain in this limitation does no more than generally link the use of the judicial exception to a particular technological environment (i.e. network ledger, digital ledger), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Furthermore, the processor / computer (generic computer) is only being used as a tool in the receiving from a blockchain, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, in claim 19, the additional element of sensors in the limitation of the first sensor data and the second sensor data comprise measurements from at least two sensors selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO.sub.2 level, time, shock, and vibration are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amount to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). The sensors including temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration does no more than generally link the use of the judicial exception to a particular field of use (i.e. environmental characteristics), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Furthermore, the sensors (general computer component) are only being used as a tool in the measurements, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding the sensors measuring more than using computers as a tool.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers (claim 1: processor and computer readable medium, first / second sensors; claim 10: processor; claim 19: computer storage device and computer); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering) with additional general computer components (first / second sensors); and generally linking the use of the exception to technological environment / field of use (claim 19: networked ledger; environmental characteristics). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a processor and computer readable medium / processor / computer storage device and computer, first / second sensors to perform determining, and generating amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers and sensors (i.e. processor / computer, first / second sensors) in these steps merely represents using a generic / general-purpose computer and computer components as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0049], ¶[0052], ¶[0071], ¶[0074] describing the additional element of receiving sensor data at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Also, note that the spatial positioning of the containers and sensors (e.g. second container is within a first container, first sensor within a first container, second sensor within a second container, first sensor external of second container) are extra-solution and only further limit the extra-solution receiving steps, and do not improve the functioning of a computer / technical field, do not apply the use of the judicial exception by a particular machine, do not effect a transformation to a different state or thing, and do not apply the judicial exception in a meaningful way to provide significantly more; and the Applicant’s specification Fig 3, ¶[0025] discusses these sensor arrangements for receiving data during transit at such a high level of detail noting that any feasible physical arrangement of sensors may be used, that these additional elements is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Also see Applicant’s specification ¶[0027] discussing the nested arrangement of containers having sensor sets within another container having a sensor set at such a high level of detail that this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
In claim 19, as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding blockchain are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to mere data gathering which is a form of insignificant extra-solution activity, and generally linking use to a particular technological environment (i.e. networked / digital ledger). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception, and generally linking use of the judicial exception to a technological environment does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g) and MPEP 2106.05(h).  The use of the computer (i.e. processor / computer) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving from a blockchain steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice). See the Applicant’s specification ¶[0031], ¶[0036-37], ¶[0072], ¶[0074] describing the additional element of receiving sensor data from a blockchain at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
In claim 19, as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the sensors are recited at a high level of generality (i.e. as a general means of recording / gathering data for subsequent determining; as a general means of storing data for use in the providing steps), and amount to mere data gathering, which is a form of insignificant extra-solution activity; and the sensors including temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and/or vibration does no more than generally link the use of the judicial exception to a particular field of use (i.e. environmental characteristics). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception and generally linking the use of the judicial exception to a particular field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer elements (i.e. first / second sensors) in these steps merely represents using general computer components / machinery as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, sensors performing measurements are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0025] describing the additional element of temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration sensors at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a technical environment and field of use (claim 19: networked / distributed ledger; environmental characteristics), and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment (e.g. computers; claim 19: networked / distributed ledger).  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to disposition an item in transit that has experienced significant environmental conditions), that is tangentially associated with a technology element (e.g. computers; claim 19: networked / distributed ledger), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a sensor itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 10, and 19, and further considering the addition of dependent claims 2-6, and 11-15. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers and general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Also note that Applicant’s specification ¶[0025] states that any physical arrangement for the sensors can be used with the invention, illustrating that the arrangement of sensors in or on containers in the extra-solution data gathering receiving steps is generic and not-particular. Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2 and 11: The limitation wherein receiving sensor data comprises receiving sensor data from a blockchain represents an additional element, recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity which is not a practical application or significantly more. See MPEP 2106.05(g). Blockchain in this limitation does no more than generally link the use of the judicial exception to a particular technological environment (i.e. network ledger, digital ledger), and as such does not provide integration into a practical application or significantly more.  See MPEP 2106.05(h). Furthermore, these receiving from a blockchain steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice). See the Applicant’s specification ¶[0031], ¶[0036-37], ¶[0072], ¶[0074] describing the additional element of receiving sensor data from a blockchain at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 3 and 12: The limitations wherein the sensor data comprises measurements from at least one sensor selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration represents an additional element recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amount to mere data gathering, which is a form of insignificant extra-solution activity that is not a practical application or significantly more. See MPEP 2106.05(g). The sensors including temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration does no more than generally link the use of the judicial exception to a particular field of use (i.e. environmental characteristics), and as such does not provide integration into a practical application.  See MPEP 2106.05(h). Furthermore, the sensors (general computer component) are only being used as a tool in the measurements performing an existing process, which is also not indicative of integration into a practical application or significantly more. See MPEP 2106.05(f). Furthermore, sensors performing measurements are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0025] describing the additional element of temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration sensors including at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 4: The limitation wherein the disposition rules specify exposure conditions or a threshold of the mortality indicating acceptance, acceptance but at a reduced price, deferral to a secondary inventory market, or rejection of the item of the plurality of items merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 5 and 14: The limitation wherein determining mortality data for a component of the item comprises: comparing the received first sensor data and the received second sensor data against a damage threshold to generate the mortality data is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. evaluation, judgment) as described in the independent claim; and comparing also represents a mathematical concept (i.e. comparing values against a threshold represents a mathematical relationship). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 6 and 15: The limitation wherein determining mortality data for a component of the item comprises: using the received first sensor data and the received second sensor data in a mortality model to generate the mortality data is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 13: The limitation of automatically generating an insurance claim based at least in part on the generated disposition recommendation for the item in the plurality of items is further directed to a method of organizing human activity (i.e. commercial interactions, managing personal behavior, following rules or instructions) / mathematical concept / mental process as described in the independent claim. The recitation of ‘automatically’ amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 10, 19, and the dependent claims 2-6, and 11-15 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-6, 10-15, and 19 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2007/0200701 A1 to English et al.
Claim 1:
	Jones, as shown, teaches the following:
A system for determining item mortality based on tracked environmental conditions during transit implemented on at least one processor, the system comprising: 
a processor (Jones Fig 1, ¶[0069] details a processor); and 
a computer-readable medium storing instructions that are operative when executed by the processor (Jones ¶[0049], ¶[0054] details a machine readable medium that includes logic executed by the processor) to: 
receive, from a first sensor within a first container, first sensor data for environmental conditions experienced by a plurality of items during transit in a first container (Jones ¶[0055], ¶[0068-69], ¶[0093] details receiving sensor data of a shipment of items during transit, and ¶[0071-73], ¶[0087] details the sensors can be placed in / on / in the vicinity of the cargo containers / cargo transporter (noting the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container) / cargo space of the transported items. ¶[0066] cargo can be transported in case/box); 
receive, from a second sensor within a second container, second sensor data for the environmental conditions experienced by the plurality of items during transit in the second container (Jones ¶[0055], ¶[0068-69], ¶[0093] details receiving environmental sensor data of a shipment of items during transit, and ¶[0073] details the sensors can be placed in / on / in the vicinity of the cargo containers of transported items. ¶[0087] cargo is transported in a cargo space by a truck),
With respect to the following: 
wherein the second container is within the first container and the first sensor is external of the second container; 
Jones, as shown in ¶[0071], ¶[0073], ¶[0087], details that each of the sensors can be placed in / on / in the vicinity of the cargo containers / cargo transporter (e.g. truck, ship, airplane) / cargo space of the transported items (noting the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container), i.e. the first sensor is external of the second container; and ¶[0003] details that the cargo transporter / truck (first container) and cargo container (second container) may experience an equipment failure that would negatively impact the quality of the cargo during transit, highly suggesting but not explicitly stating the second container is within the first container.  To the extent that Jones may not explicitly state this, English teaches this remaining limitation with a second container (cargo container) that includes the items is located within the first container (shipping container), and teaches the first sensor(s) (RFID sensor, video sensor) is external of the second container (English Fig 1, ¶[0013], ¶[0021], ¶[0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the second container is within the first container and the first sensor is external of the second container as taught by English with the teachings of Jones, with the motivation to “develop and deploy tracking and monitoring technologies at the container level to help secure the global supply chain” (English ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the second container is within the first container and the first sensor is external of the second container as taught by English in the system of Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Jones (in view of English) also teaches the following:
based at least on the received first sensor data and the received second sensor data, determine mortality data for an item in the plurality of items (Jones ¶[0088-90], ¶[0095], ¶[0194] details computing a quality metric corresponding to the temperature / humidity / shock effects of the cargo from the respective environmental data regarding the remaining quality of the cargo obtained from sensors at various placement locations of the transported cargo, based on item-specific protocol and metrics, and ¶[0016], ¶[0227] the item may include one transported item of a plurality of transported items); and
based at least on the determined mortality data for the item in the plurality of items and disposition rules, generate a disposition recommendation for the item in the plurality of items (Jones ¶[0065], ¶[0093], ¶[0195-198], ¶[0223-227], claim 1 details generating a remedial action and/or corrective action based on rules with the current quality metric, target / historical quality metrics, and sensor data associated with one item of the plurality of transported items, such as automatically determining an insurance premium, payout, resale, liquidation, claim processing, and ¶[0206] electronic remedial instructions).
Claim 3:
	Jones in view of English, as shown above, teach the limitations of claim 1.  Jones also teaches the following:
wherein the sensor data comprises measurements from at least one sensor selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration (Jones ¶[0055], ¶[0069], ¶[0194] details sensor data and sensors measure environmental attributes including temperature, humidity, vibration, shock, air pressure, CO2).
Claim 4:
	Jones in view of English, as shown above, teach the limitations of claim 1.  Jones also teaches the following:
wherein the disposition rules specify exposure conditions or a threshold of the mortality indicating acceptance, acceptance but at a reduced price, deferral to a secondary inventory market, or rejection of the item of the plurality of items (Jones ¶[0151] details rules where the quality metric is above or equal to the insured quality metric (threshold) and no insurance claim is paid (i.e. acceptance of goods), and rules where the quality metric is below the insured quality metric then the goods are accepted (salvage value) and a claim is paid at the shipment value minus the salvage value, i.e. acceptance but at a reduced price).
Claim 5:
	Jones in view of English, as shown above, teach the limitations of claim 1.  Jones also teaches the following.  Jones also teaches the following:
wherein determining mortality data for a component of the item comprises: comparing the received first sensor data and the received second sensor data against a damage threshold to generate the mortality data (Jones ¶[0069], ¶[0112-120], ¶[0142-145], ¶[0192], ¶[0204-205] details comparing operating sensor data against predetermined thresholds such as whether a temperature is too low or too high or exceeding a normal range, and when shocks based on road surface are too high ( first / second sensor data, damage thresholds) and storing an indication of these as an event for the quality metric; and ¶[0205], Fig 21 also comparing sensor temperature, humidity, water level, moisture, and ventilation data against green / yellow / red thresholds to determine whether claim threshold criteria is met for cargo’s current loss, i.e. mortality data).
Claim 6:
	Jones in view of English, as shown above, teach the limitations of claim 1.  Jones also teaches the following.  Jones also teaches the following:
wherein determining mortality data for a component of the item comprises: using the received first sensor data and the received second sensor data in a mortality model to generate the mortality data (Jones ¶[0140-145], ¶[0194] details using obtained sensor data (e.g. shock, vibration) to generate the quality metric score and percent remaining value of transported items such as fine art from models, and also a combined quality metric for temperature, humidity, acceleration / shock to determine the inherent quality of the cargo).
Claim 10:
	Claim 10 recites substantially similar limitations as claim 1 and therefore claim 10 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 12:
	Claim 12 recites substantially similar limitations as claim 3 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 13:
	Jones in view of English, as shown above, teach the limitations of claim 1.  Jones also teaches the following.  Jones also teaches the following:
automatically generating an insurance claim based at least in part on the generated disposition recommendation for the item in the plurality of items (Jones ¶[0009], ¶[0093], ¶[0134], ¶[0151], ¶[0205] details automatically generating insurance based tasks regarding claims based on the quality metric, which includes automatic payment of the claim payment to be issued).
Claims 14-15:
	Claims 14-15 recite substantially similar limitations as claims 5-6 respectively and therefore claims 14-15 are rejected under the same rationale and reasoning presented above for claims 5-6 respectively.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2007/0200701 A1 to English et al., as applied to claims 1 and 10, and further in view of US patent application publication 2018/0096175 A1 to Schmeling et al.
Claim 2:
	Jones in view of English, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein receiving sensor data comprises receiving sensor data from a blockchain.
Jones (in view of English), as shown in ¶[0055], ¶[0068-69], ¶[0093] details receiving sensor data of a package during transit.  Jones ¶[0086], ¶[0212] details storing sensor data in a blockchain and obtaining data from the blockchain to prove when loss occurs, but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975.  However, Schmeling teaches this limitation using the blockchain for writing sensor readings regarding temperature, humidity, and acceleration for a packaged item, and this data in the blockchain accessible to authorized parties and stakeholders (Schmeling ¶[0040], ¶[0054], ¶[0113], ¶[0128]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving sensor data from a blockchain as taught by Schmeling with the teachings of Jones in view of English, with the motivation to “verify transactions and ensure that all parties in each transaction are interacting appropriately” (Schmeling ¶[0054]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving sensor data from a blockchain as taught by Schmeling in the system of Jones in view of English, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
	Claim 11 recites substantially similar limitations as claim 2 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 2.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2007/0200701 A1 to English et al., as applied to claims 6 and 15, and further in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al.
Claim 7:
Jones in view of English, as shown above, teaches the limitations of claim 6.  With respect to the following:
wherein the instructions are further operative to: generate the mortality model using a neural net trained with historical sensor data and historical mortality data.
Jones, as shown in ¶[0101], ¶[0110] details generating the mortality model using a trained neural network transferring the data from the sensors and sensor data prior to collection; but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975; hence Jones does not explicitly state (1) generating the mortality model trained with historical sensor data and historical mortality data, and (2) generating the model using a trained neural network.
Regarding (1) generating the mortality model trained with historical sensor data and historical mortality data, Bose teaches this limitation generating quality of service models associated with the remaining useful life / shelf life (i.e. mortality model) of a mobile item while it is enroute, and the modeling logic uses machine learning to learn from analyzing the current sensor data, historical sensor observations, and the previous remaining shelf life results (i.e. historical mortality data) to update the models (Bose ¶[0036-38], ¶[0072], ¶[0078-80], ¶[0102-104]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the mortality model trained with historical sensor data and historical mortality data as taught by Bose with the teachings of Jones in view of English, with the motivation to “identify patterns that are evolving and/or hard to foresee when hard- coding a rules-based system” (Bose ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the mortality model trained with historical sensor data and historical mortality data as taught by Bose in the system of Jones in view of English, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) generating the model using a trained neural network, Byron teaches this remaining limitation using neural networks in machine learning approaches for predictive modeling gained from sensor-based devices (Byron ¶[0027], ¶[0049], ¶[0162], ¶[0180], claim 15). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron with the teachings of Jones in view of English in view of Bose, with the motivation “to monitor if the goods are being handled beyond their ability to withstand damage, which may result in increased costs of processing and lost revenue” (Byron ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron in the system of Jones in view of English in view of Bose, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Jones in view of English in view of Bose in view of Byron, as shown above, teach the limitations of claim 7.  Bose (of Jones in view of English in view of Bose in view of Byron) also teaches the following:
wherein generating the mortality model further comprises generating the mortality model using data for at least the item in the plurality of items (Bose ¶[0026], ¶[0038], ¶[0080], ¶[0040], ¶[0100] details generating and updating the model from current sensor observations (e.g. temperature, oxygen / gas measurements) while the mobile item of the packages / perishable goods is in transit).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the mortality model further comprises generating the mortality model using data for at least the item in the plurality of items as taught by Bose in the system of Jones in view of English (in view of Bose in view of Byron), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Jones in view of English in view of Bose in view of Byron, as shown above, teach the limitations of claim 7.  Bose (of Jones in view of English in view of Bose in view of Byron, applying the machine learning model is a neural net, as per Byron above; and the sensor data includes first sensor data and second sensor data, as per Jones above) also teaches the following:
wherein the instructions are further operative to: further train the neural net trained with the received first sensor data and the received second sensor data (Bose ¶[0040], ¶[0080], ¶[0102-103] continuing to adapt the machine learning model based on learning from the collected sensor data, sensor data includes temperature, oxygen / gasses (i.e. first and second sensor data, per Jones)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include further training model with the received first sensor data and the received second sensor data as taught by Bose with the teachings of Jones in view of English (in view of Bose in view of Byron), with the motivation to “identify patterns that are evolving and/or hard to foresee when hard- coding a rules-based system” (Bose ¶[0080]).  
Claims 16-18:
	Claims 16-18 recite substantially similar limitations as claims 7-9 respectively and therefore claims 16-18 are rejected under the same rationale and reasoning presented above for claims 7-9 respectively.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2018/0096175 A1 to Schmeling et al. in view of US patent application publication 2007/0200701 A1 to English et al.
Claim 19:
	Jones, as shown, teaches the following:
One or more computer storage devices having computer-executable instructions stored thereon for determining item mortality based on tracked environmental conditions during transit, which, on execution by a computer, cause the computer to perform operations comprising (Jones ¶[0049], ¶[0069], ¶[0093] details a computer readable medium storing instructions executed by a processor to track sensory data of a shipment and determine the current quality metric):
With respect to the following: 
receiving, from a blockchain, first sensor data for environmental conditions experienced by a plurality of items during transit,
Jones, as shown in ¶[0055], ¶[0068-69], ¶[0093], ¶[0227] details receiving sensor data of a package of goods / items during transit.  Jones ¶[0086], ¶[0212] details storing sensor data in a blockchain and obtaining data from the blockchain to prove when loss occurs, but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975.  However, Schmeling teaches this limitation using the blockchain for writing sensor readings regarding temperature, humidity, and acceleration for a packaged item / items tracking through transit, and this data in the blockchain accessible to authorized parties and stakeholders (Schmeling ¶[0040], ¶[0054-56], ¶[0113], ¶[0128]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a blockchain first sensor data for environmental conditions experienced by a plurality of items during transit as taught by Schmeling with the teachings of Jones, with the motivation to “verify transactions and ensure that all parties in each transaction are interacting appropriately” (Schmeling ¶[0054]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a blockchain first sensor data for environmental conditions experienced by a plurality of items during transit as taught by Schmeling in the system of Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Jones (in view of Schmeling) also teaches the following:
wherein the first sensor is located within a first container (Jones ¶[0071-73], ¶[0087] details the sensors can be placed in / on / in the vicinity of the cargo containers / cargo transporter (note the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container) / cargo space of the transported items),
receiving, from a second sensor within a second container, second sensor data for the environmental conditions experienced by the plurality of items during transit in the second container (Jones ¶[0055], ¶[0068-69], ¶[0093] details receiving environmental sensor data of a shipment of items during transit, and ¶[0073] details the sensors can be placed in / on / in the vicinity of the cargo containers of transported items),
With respect to the following:
wherein the second container is within the first container, the first sensor is external of the second container, and
Jones (of Jones in view of Schmeling), as shown in ¶[0071], ¶[0073], ¶[0087], details that each of the sensors can be placed in / on / in the vicinity of the cargo containers / cargo transporter (e.g. truck, ship, airplane) / cargo space of the transported items (noting the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container), i.e. the first sensor is external of the second container; and ¶[0003] details that the cargo transporter / truck (first container) and cargo container (second container) may experience an equipment failure that would negatively impact the quality of the cargo during transit, highly suggesting but not explicitly stating the second container is within the first container.  To the extent that Jones may not explicitly state this, English teaches this remaining limitation with a second container (cargo container) that includes the items is located within the first container (shipping container), and teaches the first sensor(s) (RFID sensor, video sensor) is external of the second container (English Fig 1, ¶[0013], ¶[0021], ¶[0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the second container is within the first container and the first sensor is external of the second container as taught by English with the teachings of Jones in view of Schmeling, with the motivation to “develop and deploy tracking and monitoring technologies at the container level to help secure the global supply chain” (English ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the second container is within the first container and the first sensor is external of the second container as taught by English in the system of Jones in view of Schmeling, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Jones (in view of Schmeling in view of English) also teaches the following:
the first sensor data and the second sensor data comprise measurements from at least two sensors selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO.sub.2 level, time, shock, and vibration (Jones ¶[0055], ¶[0069], ¶[0194] details sensor data and sensors measure environmental attributes including temperature, humidity, vibration, shock, air pressure, CO2); 
based at least on the received first sensor data and the received second sensor data, determining mortality data for an item in the plurality of items (Jones ¶[0088-90], ¶[0095], ¶[0194] details computing a quality metric corresponding to the temperature / humidity / shock effects of the cargo from the respective environmental data regarding the remaining quality of the cargo obtained from sensors at various placement locations of the transported cargo, based on item-specific protocol and metrics, and ¶[0016], ¶[0227] the item may include one transported item of a plurality of transported items); and
based at least on the determined mortality data for the item in the plurality of items and disposition rules, generating a disposition recommendation for the item in the plurality of items (Jones ¶[0065], ¶[0093], ¶[0195-198], ¶[0223-227], claim 1 details generating a remedial action and/or corrective action based on rules with the current quality metric, target / historical quality metrics, and sensor data associated with one item of the plurality of transported items, such as automatically determining an insurance premium, payout, resale, liquidation, claim processing, and ¶[0206] electronic remedial instructions).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2018/0096175 A1 to Schmeling et al. in view of US patent application publication 2007/0200701 A1 to English et al., as applied to claim 19 above, and further in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al.
Claim 20:
	Jones in view of Schmeling in view of English, as shown above, teach the limitations of claim 19.  Jones also teaches the following:
wherein determining mortality data for a component of the item comprises using the received first sensor data and the received second sensor data in a mortality model to generate the mortality data (Jones ¶[0140-145], ¶[0194] details using obtained sensor data (e.g. shock, vibration) to generate the quality metric score and percent remaining value of transported items such as fine art from models, and also a combined quality metric for temperature, humidity, acceleration / shock to determine the inherent quality of the cargo), and 
With respect to the following:
wherein the instructions further cause the computer to perform operations comprising: 
generating the mortality model using a neural net trained with historical sensor data and historical mortality data and using data for at least the item in the plurality of items; and 
Jones, as shown in ¶[0101], ¶[0110] details generating the mortality model using a trained neural network transferring the data from the sensors and sensor data prior to collection; but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975; hence Jones does not explicitly state (1) generating the mortality model trained with historical sensor data and historical mortality data for at least the item in the plurality of items, and (2) generating the model using a trained neural net.
Regarding (1) generating the mortality model trained with historical sensor data and historical mortality data for at least the item in the plurality of items, Bose teaches this limitation generating quality of service models associated with the remaining useful life / shelf life (i.e. mortality model) of a mobile item while enroute as items / packages / perishable goods, and the modeling logic uses machine learning to learn from analyzing the current sensor data, historical sensor observations, and the previous remaining shelf life results (i.e. historical mortality data) to update the models (Bose ¶[0026], ¶[0036-38], ¶[0072], ¶[0078-80], ¶[0102-104]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the mortality model trained with historical sensor data and historical mortality data for at least the item in the plurality of items as taught by Bose with the teachings of Jones in view of Schmeling in view of English, with the motivation to “identify patterns that are evolving and/or hard to foresee when hard- coding a rules-based system” (Bose ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the mortality model trained with historical sensor data and historical mortality data for at least the item in the plurality of items as taught by Bose in the system of Jones in view of Schmeling in view of English, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) generating the model using a trained neural net, Byron teaches this remaining limitation using neural networks in machine learning approaches for predictive modeling gained from sensor-based devices (Byron ¶[0027], ¶[0049], ¶[0162], ¶[0180], claim 15). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural net as taught by Byron with the teachings of Jones in view of Schmeling in view of English in view of Bose, with the motivation “to monitor if the goods are being handled beyond their ability to withstand damage, which may result in increased costs of processing and lost revenue” (Byron ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron in the system of Jones in view of Schmeling in view of English in view of Bose, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Bose (of Jones in view of Schmeling in view of English in view of Bose in view of Byron, applying the first sensor data and second sensor data of Jones as shown above) also teaches the following:
further training the neural net trained with the received first sensor data and the received second sensor data (Bose ¶[0038], ¶[0080], ¶[0040], ¶[0100] details generating and updating the model from current sensor observations (e.g. temperature, oxygen / gas measurements) while the mobile item is in transit).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include further training the neural net trained with the received first sensor data and the received second sensor data as taught by Bose in the system of Jones in view of English (in view of Bose in view of Byron), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2010/0332407 A1 to Grieve et al. details a system for distributing perishable goods, and monitors the stress suffered by perishable goods during transport.
US patent publication 7,639,134 B2 (2009) to Lambright details item level visibility of nested and adjacent containers. 
US patent application publication 2011/0068954 A1 to McQuade et al. details collecting object identification data during operation of a vehicle and analysis of such data, through loading / unloading an object from a vehicle through a container and recording data about the object such as the temperature / weight / volume.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628